Twenty largest holdings Emerging Markets Growth Fund Ranking % Total 31 Dec 07 28 Feb 09 Security portfolio Description 1 1 America Movil 3.2 Latin America's largest cellular communications provider. 4 2 Samsung Electronics 3.1 Korea's top electronics manufacturer and a global leader in semiconductor production. 25 3 Petroleo Brasileiro - Petrobras 2.9 One of the world's largest oil companies. Engaged in exploration, production, refining, marketing and chemicals. 18 4 China Shenhua Energy 2.7 Energy company engaged in the production and transport of coal in China and the Asia Pacific region. 3 5 Taiwan Semiconductor Manufacturing 2.4 One of the world's largest semiconductor manufacturers. 30 6 Harmony Gold Mining 2.3 One of South Africa's largest gold mining companies. 69 7 Vale do Rio Doce 2.2 The world's largest exporter of iron ore. Also provides logistics services via an extensive rail network in Brazil. 185 8 Reliance Industries 2.2 Manufactures a wide range of synthetic textiles, petrochemicals and plastics. Also involved in oil exploration and production, and electricity generation and distribution. 113 9 AngloGold Ashanti 1.9 One of the world's largest gold producers. 62 10 Bharti Airtel 1.5 India's leading telecommunications services provided. Total companies 1 through 10 24.4 31 11 Cemig 1.4 Generates and distributes electricity in the Brazilian state of Minas Gerais. 85 12 Sasol 1.3 Produces synthetic fuel, gasoline and chemical products. Also venturing into natural gas exploration. 77 13 Anhui Conch Cement 1.2 China's largest producer and seller of cement and commodity clinker. 51 14 Industrial and Commercial Bank of China 1.2 A state-owned commercial bank in China and one of the world's largest banks. 15 15 Banpu 1.1 Thailand-based energy company focused on coal mining and coal-fired power generation. 5 16 Hon Hai Precision Industry 1.0 Top-tier provider of electronic manufacturing services to computer, networking, wireless and consumer equipment makers. 326 17 China High Speed Transmission Equipment 1.0 China-based manufacturer of mechanical transmission equipment for industrial applications. na 18 Enersis 1.0 Electricity distribution company serving Chile and other Latin American countries. na 19 Bank of China 1.0 One of China's largest commercial banks. 227 20 China National Offshore Oil 0.9 Explores for and produces offshore oil and gas. Among China's largest oil producers. Total companies 1 through 20 35.5 This information supplements or enhances required or recommended disclosure and presentation provisions of the GIPS® standards, which if not included herein, are available upon request. GIPS is a trademark owned by CFA Institute. Diversification by sector Emerging Markets Growth Fund % Total portfolio % Total portfolio % Index1 % Total portfolio % Total portfolio % Index1 31 Dec 07 28 Feb 09 28 Feb 09 31 Dec 07 28 Feb 09 28 Feb 09 ENERGY 11.1 13.9 14.0 FINANCIALS 11.4 9.3 20.7 Petroleo Brasileiro - Petrobras 2.9 Industrial and Commercial Bank of China 1.2 China Shenhua Energy 2.7 Bank of China 1.0 Reliance Industries 2.2 Bumiputra-Commerce Holdings 0.7 Sasol 1.3 OTHERS 6.4 Banpu 1.1 China National Offshore Oil 0.9 OTHERS 2.8 INFORMATION TECHNOLOGY 11.4 12.6 12.4 Samsung Electronics 3.1 MATERIALS 16.0 13.0 13.3 Taiwan Semiconductor Manufacturing 2.4 Harmony Gold Mining 2.3 Hon Hai Precision Industry 1.0 Vale do Rio Doce 2.2 BYD 0.8 AngloGold Ashanti 1.9 Mediatek 0.6 Anhui Conch Cement 1.2 OTHERS 4.7 Israel Chemicals 0.8 OTHERS 4.6 INDUSTRIALS 11.3 7.0 8.5 TELECOMMUNICATION SERVICES 12.5 14.8 11.6 China High Speed Transmission Equipment 1.0 America Movil 3.2 CCR 0.6 Bharti Airtel 1.5 Beijing Enterprises Holdings 0.5 Bezeq 0.8 OTHERS 4.9 Telmex 0.8 Telekomunikacja Polska 0.8 OTHERS 7.7 CONSUMER DISCRETIONARY 9.1 6.9 5.9 UTILITIES 1.9 4.1 4.1 LG Electronics 0.7 Cemig 1.4 Shangri-La Asia 0.6 Enersis 1.0 Astra International 0.5 OTHERS 1.7 OTHERS 5.1 OTHER 1.2 1.5 0.0 Capital International Private Equity Fund IV 0.5 OTHERS 1.0 CONSUMER STAPLES 6.7 5.9 6.1 Kimberly-Clark de Mexico 0.6 Total equity 93.9 89.8 100.0 Perdigao 0.6 Total Fixed income 0.4 3.0 OTHERS 4.7 Total Cash and equivalents 5.7 7.2 Total assets 100.0 100.0 HEALTH CARE 1.3 0.8 3.4 Bumrungrad Hospital 0.4 OTHERS 0.4 1MSCI Emerging MarketsInvestable Market Index This information supplements or enhances required or recommended disclosure and presentation provisions of the GIPS® standards, which if not included herein, are available upon request. GIPS is a trademark owned by CFA Institute. Diversification by country Emerging Markets Growth Fund % Portfolio % Index1 31 Dec 99 31 Dec 00 31 Dec 01 31 Dec 02 31 Dec 03 31 Dec 04 31 Dec 05 31 Dec 06 31 Dec 07 31 Dec 08 28 Feb09 28 Feb 09 LATIN AMERICA 27.9 31.4 30.2 29.4 22.5 23.0 19.5 18.2 14.0 21.2 20.9 21.2 BRAZIL 9.2 13.9 10.9 10.6 10.8 12.3 10.3 9.4 7.2 10.3 11.6 14.0 MEXICO 12.5 15.0 17.2 16.3 9.2 8.6 7.3 7.9 5.9 8.9 7.5 4.2 CHILE 1.8 1.2 1.1 1.6 1.4 1.2 0.5 0.5 0.4 1.8 1.7 1.7 ARGENTINA 2.9 0.7 0.2 0.2 0.4 0.3 0.3 0.1 0.2 0.0 0.0 0.1 PERU 1.1 0.3 0.6 0.5 0.4 0.1 0.1 0.0 0.0 0.1 0.1 0.6 REPUBLIC OF COLOMBIA 0.0 0.1 0.1 0.1 0.1 0.2 0.8 0.3 0.3 0.1 0.0 0.6 VENEZUELA 0.4 0.2 0.1 0.1 0.2 0.3 0.2 0.0 0.0 0.0 0.0 0.0 SOUTHEAST ASIA 14.8 14.3 15.7 20.8 22.0 19.6 16.4 16.6 18.0 16.1 15.5 13.8 INDIA 8.2 8.8 9.7 12.3 13.8 10.4 7.9 6.5 7.2 7.9 7.5 6.8 MALAYSIA 1.8 2.0 1.9 3.1 3.2 5.6 3.2 3.9 4.8 2.8 3.2 3.5 INDONESIA 2.7 1.6 1.9 2.5 3.1 2.6 3.0 3.4 2.7 2.3 1.9 1.4 THAILAND 0.6 0.1 0.7 1.9 1.3 0.6 1.9 1.5 1.7 2.0 1.6 1.5 PHILIPPINES 1.4 1.8 1.5 1.0 0.6 0.3 0.3 0.8 1.3 1.0 1.1 0.6 PAKISTAN 0.1 0.0 0.0 0.0 0.0 0.0 0.0 0.1 0.1 0.0 0.1 0.0 SRI LANKA 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.1 0.2 0.1 0.1 0.0 VIETNAM 0.0 0.0 0.0 0.0 0.0 0.1 0.1 0.3 0.0 0.0 0.0 0.0 FAR EAST ASIA 22.0 22.9 31.2 28.2 33.5 33.4 37.5 34.1 30.2 34.6 33.7 43.0 SOUTH KOREA 11.0 10.1 15.2 18.2 18.6 17.6 20.2 11.0 9.2 7.3 7.1 12.4 CHINA 0.6 3.2 4.0 3.2 3.4 3.8 4.4 9.6 10.1 19.3 18.4 17.8 TAIWAN 9.1 8.2 11.8 5.9 10.5 10.5 11.4 11.9 9.7 7.0 7.2 12.8 HONG KONG 1.3 1.4 0.2 0.9 1.0 1.5 1.5 1.6 1.2 1.0 1.0 0.0 EUROPE/MIDDLE EAST/ AFRICA 24.7 21.7 16.7 17.1 17.4 17.9 21.7 23.9 26.4 14.8 15.8 22.0 RUSSIAN FEDERATION 1.7 1.9 3.9 5.4 5.6 3.1 3.3 5.6 11.7 3.1 2.8 5.1 SOUTH AFRICA 4.6 5.2 3.3 4.7 6.6 7.7 8.7 8.9 6.0 6.5 6.8 8.2 ISRAEL 2.7 3.6 1.0 0.3 0.5 1.9 4.3 2.5 1.8 1.6 2.3 3.9 POLAND 1.9 2.1 1.8 2.2 0.8 0.4 0.1 0.4 0.5 0.7 0.7 1.1 TURKEY 9.8 6.8 4.8 1.9 2.0 2.4 3.1 3.3 1.7 0.9 1.0 1.4 HUNGARY 2.0 0.6 0.7 1.4 1.0 0.9 0.2 0.3 0.0 0.2 0.4 0.4 CZECH REPUBLIC 0.5 0.3 0.2 0.4 0.4 0.9 0.0 0.1 0.0 0.3 0.4 0.6 EGYPT 0.8 0.6 0.2 0.2 0.2 0.3 1.6 2.1 3.6 1.1 1.0 0.7 MOROCCO 0.1 0.0 0.0 0.1 0.0 0.1 0.1 0.1 0.1 0.1 0.1 0.6 KAZAKHSTAN 0.0 0.0 0.0 0.0 0.0 0.0 0.1 0.3 0.5 0.0 0.0 0.0 SULTANATE OF OMAN 0.0 0.0 0.0 0.0 0.0 0.0 0.1 0.1 0.3 0.2 0.2 0.0 UNITED ARAB EMIRATES 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.1 0.1 0.0 0.0 0.0 NIGERIA 0.0 0.1 0.1 0.1 0.0 0.0 0.0 0.1 0.0 0.0 0.0 0.0 CROATIA 0.4 0.5 0.5 0.4 0.3 0.2 0.1 0.0 0.1 0.1 0.1 0.0 ESTONIA 0.1 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 GHANA 0.1 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 BOTSWANA 0.0 0.0 0.2 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 OTHER2 7.0 2.8 2.1 0.8 1.2 1.6 2.1 2.6 5.3 3.6 3.9 0.0 Total equity 96.4 93.1 95.9 96.3 96.6 95.5 97.2 95.4 93.9 90.3 89.8 100.0 Fixed income 1.2 0.6 1.5 1.8 1.6 0.9 1.0 0.9 0.4 2.7 3.0 Cash & equivalents 2.4 6.3 2.6 1.9 1.8 3.6 1.8 3.7 5.7 7.0 7.2 Total assets 100.0 100.0 100.0 100.0 100.0 100.0 100.0 100.0 100.0 100.00 100.00 1MSCI Emerging Markets Investable Market Index 2The current period includes 3.2% incompanies with substantial business assets in emerging markets but that are domiciled in developed markets, and 0.7% in CII's Private Equity funds. Diversification by country Emerging Markets Growth Fund % Total portfolio % Total portfolio % Index1 % Total portfolio % Total portfolio % Index1 31 Dec 07 28 Feb 09 28 Feb 09 31 Dec 07 28 Feb 09 28 Feb 09 LATIN AMERICA 14.0 20.9 21.2 EMERGING EUROPE/MIDDLE EAST/AFRICA 26.4 15.8 22.0 BRAZIL 7.2 11.6 14.0 SOUTH AFRICA 6.0 6.8 8.2 MEXICO 5.9 7.5 4.2 RUSSIAN FEDERATION 11.7 2.8 5.1 CHILE 0.4 1.7 1.7 ISRAEL 1.8 2.3 3.9 PERU 0.0 0.1 0.6 TURKEY 1.7 1.0 1.4 REPUBLIC OF COLOMBIA 0.3 0.0 0.6 POLAND 0.5 0.7 1.1 ARGENTINA 0.2 0.0 0.1 EGYPT 3.6 1.0 0.7 CZECH REPUBLIC 0.0 0.4 0.6 SOUTHEAST ASIA 18.0 15.5 13.8 MOROCCO 0.1 0.1 0.6 INDIA 7.2 7.5 6.8 HUNGARY 0.0 0.4 0.4 MALAYSIA 4.8 3.2 3.5 SULTANATE OF OMAN 0.3 0.2 0.0 THAILAND 1.7 1.6 1.5 CROATIA 0.1 0.1 0.0 INDONESIA 2.7 1.9 1.4 KAZAKHSTAN 0.5 0.0 0.0 PHILIPPINES 1.3 1.1 0.6 UNITED ARAB EMIRATES 0.1 0.0 0.0 PAKISTAN 0.1 0.1 0.0 SRI LANKA 0.2 0.1 0.0 OTHER2 5.3 3.9 0.0 FAR EAST ASIA 30.2 33.7 43.0 CHINA 10.1 18.4 17.8 TAIWAN 9.7 7.2 12.8 Total equity 93.9 89.8 100.0 SOUTH KOREA 9.2 7.1 12.4 Total fixed income 0.4 3.0 HONG KONG 1.2 1.0 0.0 Total cash and equivalents 5.7 7.2 Total assets 100.0 100.0 1MSCIEmerging MarketsInvestable Market Index 2The current period includes 3.2% in companies with substantial business assets in emerging markets but that are domiciled in developed markets, and 0.7% in CII's Private Equity funds. This information supplements or enhances required or recommended disclosure and presentation provisions of the GIPS® standards, which if not included herein, are available upon request. GIPS is a trademark owned by CFA Institute. Investment results Emerging Markets Growth Fund (Lifetime: 31 May 1986 -28 February 2009) EMGF Index2 EMGF Index2 Dividends Dividends Dividends Dividends Dividends Dividends Dividends Dividends in cash % reinvested %1 in cash %3 reinvested %4 in cash % reinvested %1 in cash %3 reinvested %4 2007 2006 1st qtr. 4.41 4.41 1.79 2.25 1st qtr. 12.89 12.89 11.51 12.02 2nd qtr. 14.92 14.92 14.06 14.96 2nd qtr. -4.58 -4.58 -5.11 -4.34 3rd qtr. 11.87 11.87 13.28 14.01 3rd qtr. 7.11 7.11 4.10 4.88 4th qtr. 0.07 3.23 3.06 3.30 4th qtr. 15.74 18.32 17.28 17.60 Year 2007 34.33 38.57 36.52 39.42 Year 2006 33.55 36.53 29.18 32.17 2008 2005 1st qtr. -6.87 -6.87 -11.67 -11.35 1st qtr. 2.06 2.06 1.20 1.80 2nd qtr. -3.50 -3.50 -2.28 -1.58 2nd qtr. 5.91 5.91 3.00 4.12 3rd qtr. -24.79 -24.79 -27.71 -27.04 3rd qtr. 16.33 16.33 17.01 17.95 4th qtr. -27.69 -25.28 -27.74 -27.40 4th qtr. 7.20 10.03 6.83 7.18 Year 2008 -51.12 -49.49 -54.91 -53.78 Year 2005 34.79 38.36 30.31 34.00 2009 2004 January -4.68 -4.68 -6.58 -6.43 1st qtr. 9.13 9.13 8.87 9.59 February -3.42 -3.42 -5.51 -5.43 2nd qtr. -10.98 -10.98 -10.34 -9.64 3rd qtr. 7.65 7.65 7.39 8.14 4th qtr. 13.66 15.44 16.81 17.24 Lifetime return Year 2004 18.87 20.74 22.45 25.55 Cumulative% 1,345.61 2,199.07 Annualized% 12.46 14.77 1Total return percentages are calculated from net asset value assuming all dividends are reinvested. 2The inception date is 1 January 1988. 3ReflectsMSCI Emerging Markets Index with no dividends from inception through 11/30/07and MSCI Emerging Markets Investable Market Index with no dividends thereafter. 4MSCI Emerging Markets Investable Market Indexwith dividends reinvested reflects MSCI Emerging Markets Index with gross dividends reinvested from inception through 12/31/00, MSCIEmerging Markets Index with net dividends reinvestedthrough 11/30/07, andMSCI Emerging Markets Investable Market Index with net dividends reinvested thereafter. Investment results Emerging Markets Growth Fund (Lifetime: 31 May 1986 -28 February 2009) EMGF Index2 EMGF Index2 Dividends Dividends Dividends Dividends Dividends Dividends Dividends Dividends in cash % reinvested %1 in cash %3 reinvested %4 in cash % reinvested %1 in cash %3 reinvested %4 2003 2000 1st qtr. -6.12 -6.12 -6.79 -6.00 1st qtr. 7.79 7.79 2.04 2.42 2nd qtr. 22.60 22.60 22.19 23.29 2nd qtr. -10.29 -10.29 -10.79 -10.16 3rd qtr. 14.62 14.62 13.51 14.15 3rd qtr. -14.86 -14.86 -13.35 -13.00 4th qtr. 12.42 14.85 17.25 17.78 4th qtr. -16.76 -16.16 -13.53 -13.32 Year 2003 48.31 51.51 51.59 55.82 Year 2000 -31.47 -30.98 -31.80 -30.61 2002 1999 1st qtr. 10.62 10.62 10.72 11.34 1st qtr. 13.37 13.37 11.96 12.44 2nd qtr. -12.53 -12.53 -9.01 -8.44 2nd qtr. 20.79 20.79 23.62 24.40 3rd qtr. -16.68 -16.68 -16.78 -16.35 3rd qtr. -3.01 -3.01 -5.50 -5.15 4th qtr. 10.34 11.72 9.76 10.04 4th qtr. 31.90 33.96 25.15 25.44 Year 2002 -11.04 -9.93 -7.97 -6.17 Year 1999 75.19 77.93 63.70 66.41 2001 1998 1st qtr. -7.44 -7.44 -6.19 -5.50 1st qtr. 5.26 5.26 5.71 6.19 2nd qtr. 6.99 6.99 3.11 3.93 2nd qtr. -20.34 -18.95 -24.20 -23.60 3rd qtr. -24.91 -24.91 -22.14 -21.66 3rd qtr. -21.89 -21.89 -22.89 -22.01 4th qtr. 27.90 29.86 26.26 26.58 4th qtr. 12.73 12.73 17.30 17.99 Year 2001 -4.89 -3.43 -4.91 -2.61 Year 1998 -26.17 -24.88 -27.52 -25.34 1997 1994 1st qtr. 10.76 10.76 8.04 8.47 1st qtr. -2.04 -2.04 -9.30 -9.04 2nd qtr. 15.37 16.60 7.68 8.56 2nd qtr. -5.24 -4.83 -2.05 -1.44 3rd qtr. -1.10 -1.10 -9.40 -8.97 3rd qtr. 24.02 24.02 20.47 20.76 4th qtr. -16.49 -14.15 -17.84 -17.52 4th qtr. -15.05 -14.82 -14.67 -14.39 Year 1997 5.53 9.66 -13.40 -11.59 Year 1994 -2.21 -1.52 -8.67 -7.32 1996 1993 1st qtr. 7.88 7.88 5.77 6.23 1st qtr. 9.64 9.64 5.20 5.55 2nd qtr. 6.14 7.87 3.35 4.18 2nd qtr. 8.26 9.31 7.10 8.27 3rd qtr. -2.26 -2.26 -4.08 -3.62 3rd qtr. 12.61 12.61 14.84 15.38 4th qtr. 0.43 2.32 -0.89 -0.59 4th qtr. 27.45 27.95 32.36 32.60 Year 1996 12.40 16.38 3.92 6.03 Year 1993 70.35 72.68 71.26 74.84 1995 1992 1st qtr. -16.54 -16.54 -12.74 -12.38 1st qtr. 20.17 20.17 20.01 20.48 2nd qtr. 11.07 12.03 9.67 10.37 2nd qtr. -8.65 -7.85 -11.85 -10.87 3rd qtr. 2.20 2.20 -1.06 -0.64 3rd qtr. -0.54 -0.54 -3.75 -3.30 4th qtr. -3.59 -2.88 -1.72 -1.35 4th qtr. 1.63 1.98 7.09 7.28 Year 1995 -8.67 -7.19 -6.94 -5.21 Year 1992 10.95 12.32 9.05 11.40 1991 1988 1st qtr. 23.75 23.75 28.66 29.17 1st qtr. 19.34 19.34 20.64 22.05 2nd qtr. 11.36 12.71 3.79 5.09 2nd qtr. 14.87 15.68 10.83 12.18 3rd qtr. 1.96 1.96 2.66 3.28 3rd qtr. 5.07 5.07 0.02 0.99 4th qtr. 14.22 14.90 13.77 14.05 4th qtr. -3.41 -2.12 0.85 1.56 Year 1991 60.48 63.39 55.97 59.91 Year 1988 39.13 41.98 34.87 40.43 1990 1987 1st qtr. -5.67 -5.67 -7.85 -7.18 1st qtr. 11.32 11.32 2nd qtr. 12.17 13.89 18.85 20.03 2nd qtr. 23.32 25.30 3rd qtr. -16.73 -16.73 -17.88 -17.19 3rd qtr. 8.70 8.70 4th qtr. -0.24 1.67 -4.10 -3.05 4th qtr. -18.98 -18.14 Year 1990 -12.11 -9.05 -13.76 -10.55 Year 1987 20.91 24.13 1989 1986 1st qtr. 16.45 16.45 15.66 16.88 1 mo. To 6/30 0.60 0.60 2nd qtr. 21.71 23.16 4.68 5.95 3rd qtr. 3.68 4.15 3rd qtr. 21.72 21.72 21.86 22.80 4th qtr. 6.71 6.71 4th qtr. 10.14 11.29 7.90 8.48 Year 1986 Year 1989 89.99 94.26 59.19 64.96 (5/30-12/31) 11.30 11.80 1Total return percentages are calculated from net asset value assuming all dividends are reinvested. 2The inception date is 1 January 1988. 3ReflectsMSCI Emerging Markets Index with no dividends from inception through 11/30/07 and MSCI Emerging Markets Investable Market Indexwith no dividends thereafter. 4MSCI Emerging MarketsInvestable Market Indexwithdividends reinvested reflects MSCI Emerging Markets Index with gross dividends reinvested from inception through 12/31/00, MSCIEmerging Markets Index with net dividends reinvestedthrough 11/30/07, andMSCI Emerging Markets Investable Market Index with net dividends reinvested thereafter. Investment results Emerging Markets Growth Fund (Lifetime: 31 May 1986 -28 February 2009) EMGF Index2 EMGF Index2 Dividends Dividends Dividends Dividends Dividends Dividends Dividends Dividends in cash % reinvested %1 in cash %3 reinvested %4 in cash % reinvested %1 in cash %3 reinvested %4 2007 2006 1st qtr. 4.41 4.41 1.79 2.25 1st qtr. 12.89 12.89 11.51 12.02 2nd qtr. 14.92 14.92 14.06 14.96 2nd qtr. -4.58 -4.58 -5.11 -4.34 3rd qtr. 11.87 11.87 13.28 14.01 3rd qtr. 7.11 7.11 4.10 4.88 4th qtr. 0.07 3.23 3.06 3.30 4th qtr. 15.74 18.32 17.28 17.60 Year 2007 34.33 38.57 36.52 39.42 Year 2006 33.55 36.53 29.18 32.17 2008 2005 1st qtr. -6.87 -6.87 -11.67 -11.35 1st qtr. 2.06 2.06 1.20 1.80 2nd qtr. -3.50 -3.50 -2.28 -1.58 2nd qtr. 5.91 5.91 3.00 4.12 3rd qtr. -24.79 -24.79 -27.71 -27.04 3rd qtr. 16.33 16.33 17.01 17.95 4th qtr. -27.69 -25.28 -27.74 -27.40 4th qtr. 7.20 10.03 6.83 7.18 Year 2008 -51.12 -49.49 -54.91 -53.78 Year 2005 34.79 38.36 30.31 34.00 2009 2004 January -4.68 -4.68 -6.58 -6.43 1st qtr. 9.13 9.13 8.87 9.59 February -3.42 -3.42 -5.51 -5.43 2nd qtr. -10.98 -10.98 -10.34 -9.64 3rd qtr. 7.65 7.65 7.39 8.14 4th qtr. 13.66 15.44 16.81 17.24 Lifetime return Year 2004 18.87 20.74 22.45 25.55 Cumulative% 1,345.61 2,199.07 Annualized% 12.46 14.77 Figures shown above are past results and do not predict future results. Current results may be lower or higher than those shown. Share prices and returns will vary, so you may lose money. Investing for short periods makes loses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity. For more current information and month-end results, call 800-421-0180, extension 96245. 1Total return percentages are calculated from net asset value assuming all dividends are reinvested. 2The inception date is 1 January 1988. 3ReflectsMSCI Emerging Markets Index with no dividends from inception through 11/30/07and MSCI Emerging Markets Investable Market Indexwith no dividends thereafter. 4MSCI Emerging Markets Investable Market Index with dividends reinvested reflects MSCI Emerging Markets Index with gross dividends reinvested from inception through 12/31/00, MSCIEmerging Markets Index with net dividends reinvestedthrough 11/30/07, andMSCI Emerging Markets Investable Market Index with net dividends reinvested thereafter. Investment results Emerging Markets Growth Fund (Lifetime: 31 May 1986 -28 February 2009) EMGF Index2 EMGF Index2 Dividends Dividends Dividends Dividends Dividends Dividends Dividends Dividends in cash % reinvested %1 in cash %3 reinvested %4 in cash % reinvested %1 in cash %3 reinvested %4 2003 2000 1st qtr. -6.12 -6.12 -6.79 -6.00 1st qtr. 7.79 7.79 2.04 2.42 2nd qtr. 22.60 22.60 22.19 23.29 2nd qtr. -10.29 -10.29 -10.79 -10.16 3rd qtr. 14.62 14.62 13.51 14.15 3rd qtr. -14.86 -14.86 -13.35 -13.00 4th qtr. 12.42 14.85 17.25 17.78 4th qtr. -16.76 -16.16 -13.53 -13.32 Year 2003 48.31 51.51 51.59 55.82 Year 2000 -31.47 -30.98 -31.80 -30.61 2002 1999 1st qtr. 10.62 10.62 10.72 11.34 1st qtr. 13.37 13.37 11.96 12.44 2nd qtr. -12.53 -12.53 -9.01 -8.44 2nd qtr. 20.79 20.79 23.62 24.40 3rd qtr. -16.68 -16.68 -16.78 -16.35 3rd qtr. -3.01 -3.01 -5.50 -5.15 4th qtr. 10.34 11.72 9.76 10.04 4th qtr. 31.90 33.96 25.15 25.44 Year 2002 -11.04 -9.93 -7.97 -6.17 Year 1999 75.19 77.93 63.70 66.41 2001 1998 1st qtr. -7.44 -7.44 -6.19 -5.50 1st qtr. 5.26 5.26 5.71 6.19 2nd qtr. 6.99 6.99 3.11 3.93 2nd qtr. -20.34 -18.95 -24.20 -23.60 3rd qtr. -24.91 -24.91 -22.14 -21.66 3rd qtr. -21.89 -21.89 -22.89 -22.01 4th qtr. 27.90 29.86 26.26 26.58 4th qtr. 12.73 12.73 17.30 17.99 Year 2001 -4.89 -3.43 -4.91 -2.61 Year 1998 -26.17 -24.88 -27.52 -25.34 1997 1994 1st qtr. 10.76 10.76 8.04 8.47 1st qtr. -2.04 -2.04 -9.30 -9.04 2nd qtr. 15.37 16.60 7.68 8.56 2nd qtr. -5.24 -4.83 -2.05 -1.44 3rd qtr. -1.10 -1.10 -9.40 -8.97 3rd qtr. 24.02 24.02 20.47 20.76 4th qtr. -16.49 -14.15 -17.84 -17.52 4th qtr. -15.05 -14.82 -14.67 -14.39 Year 1997 5.53 9.66 -13.40 -11.59 Year 1994 -2.21 -1.52 -8.67 -7.32 1996 1993 1st qtr. 7.88 7.88 5.77 6.23 1st qtr. 9.64 9.64 5.20 5.55 2nd qtr. 6.14 7.87 3.35 4.18 2nd qtr. 8.26 9.31 7.10 8.27 3rd qtr. -2.26 -2.26 -4.08 -3.62 3rd qtr. 12.61 12.61 14.84 15.38 4th qtr. 0.43 2.32 -0.89 -0.59 4th qtr. 27.45 27.95 32.36 32.60 Year 1996 12.40 16.38 3.92 6.03 Year 1993 70.35 72.68 71.26 74.84 1995 1992 1st qtr. -16.54 -16.54 -12.74 -12.38 1st qtr. 20.17 20.17 20.01 20.48 2nd qtr. 11.07 12.03 9.67 10.37 2nd qtr. -8.65 -7.85 -11.85 -10.87 3rd qtr. 2.20 2.20 -1.06 -0.64 3rd qtr. -0.54 -0.54 -3.75 -3.30 4th qtr. -3.59 -2.88 -1.72 -1.35 4th qtr. 1.63 1.98 7.09 7.28 Year 1995 -8.67 -7.19 -6.94 -5.21 Year 1992 10.95 12.32 9.05 11.40 1991 1988 1st qtr. 23.75 23.75 28.66 29.17 1st qtr. 19.34 19.34 20.64 22.05 2nd qtr. 11.36 12.71 3.79 5.09 2nd qtr. 14.87 15.68 10.83 12.18 3rd qtr. 1.96 1.96 2.66 3.28 3rd qtr. 5.07 5.07 0.02 0.99 4th qtr. 14.22 14.90 13.77 14.05 4th qtr. -3.41 -2.12 0.85 1.56 Year 1991 60.48 63.39 55.97 59.91 Year 1988 39.13 41.98 34.87 40.43 1990 1987 1st qtr. -5.67 -5.67 -7.85 -7.18 1st qtr. 11.32 11.32 2nd qtr. 12.17 13.89 18.85 20.03 2nd qtr. 23.32 25.30 3rd qtr. -16.73 -16.73 -17.88 -17.19 3rd qtr. 8.70 8.70 4th qtr. -0.24 1.67 -4.10 -3.05 4th qtr. -18.98 -18.14 Year 1990 -12.11 -9.05 -13.76 -10.55 Year 1987 20.91 24.13 1989 1986 1st qtr. 16.45 16.45 15.66 16.88 1 mo. To 6/30 0.60 0.60 2nd qtr. 21.71 23.16 4.68 5.95 3rd qtr. 3.68 4.15 3rd qtr. 21.72 21.72 21.86 22.80 4th qtr. 6.71 6.71 4th qtr. 10.14 11.29 7.90 8.48 Year 1986 Year 1989 89.99 94.26 59.19 64.96 (5/30-12/31) 11.30 11.80 Figures shown above are past results and do not predict future results. Current results may be lower or higher than those shown. Share prices and returns will vary, so you may lose money. Investing for short periods makes loses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity. For more current information and month-end results, call 800-421-0180, extension 96245. 1Total return percentages are calculated from net asset value assuming all dividends are reinvested. 2The inception date is 1 January 1988. 3ReflectsMSCI Emerging Markets Index with no dividends from inception through 11/30/07 and MSCI Emerging Markets Investable Market Indexwith no dividends thereafter. 4MSCI Emerging MarketsInvestable MarketIndexwith netdividends reinvested reflects MSCI Emerging Markets Index with gross dividends reinvested from inception through 12/31/00, MSCIEmerging Markets Index with net dividends reinvestedthrough 11/30/07, andMSCI Emerging Markets Investable Market Index with net dividends reinvested thereafter. Investment results Emerging Markets Growth Fund Results as of 31 December2008 Calendar YTD 28 Feb 09 4Q08 1 year 3 years 5 years 10years 15years 20 years Lifetime % Emerging Markets Growth Fund - gross of operating expenses -7.82 -25.13 -49.11 -0.81 10.57 10.73 6.39 14.49 15.79 - net of operating expenses -7.94 -25.27 -49.49 -1.50 9.80 9.96 5.60 13.54 14.78 MSCI Emerging Markets IMI with net dividends reinvested -11.51 -27.40 -53.78 -5.21 7.46 8.95 2.50 9.94 9.81 MSCI World Index with net dividends -18.03 -21.67 -40.44 -7.73 -0.10 -0.26 4.93 5.28 6.04 MSCI EAFE Index with net dividends -19.05 -19.93 -43.25 -7.15 1.90 1.03 3.75 3.35 5.27 S&P 500 Index with income reinvested -18.18 -21.95 -36.99 -8.36 -2.19 -1.38 6.44 8.38 7.33 Results are in US$. Periods greater than one year are annualized. Gross of operating expenses reflect the investment results of the Emerging Markets Growth Fund after adding back fund operating expenses, such as custodial and investment management fees. Net of operating expenses total return percentages are calculated from net asset value assuming all distributions are reinvested. MSCI Emerging Markets IMI reflects S&P/IFC Global Composite Index with grossdividends reinvested from inception through 12/31/87, MSCIEmerging Markets Index withgross dividends reinvested through 12/31/00,MSCI Emerging Markets Index with net dividends reinvested through 11/30/07, and MSCI Emerging Markets Investable MarketIndex with net dividends reinvested thereafter. MSCI World Index with net dividends for U.S. pension plans, charitable trusts, and educational institutions (calculated by Capital International S.A.) MSCI EAFE Index with net dividends for U.S. pension plans, charitable trusts, and educational institutions (calculated by Capital International S.A.) All indices are unmanaged. Investment results Emerging Markets Growth Fund Results as of31 December2008 Calendar YTD 28 Feb 09 4Q08 1 year 3 years 5 years 10years 15years 20 years Lifetime % Emerging Markets Growth Fund - gross of operating expenses -7.82 -25.13 -49.11 -0.81 10.57 10.73 6.39 14.49 15.79 - net of operating expenses -7.94 -25.27 -49.49 -1.50 9.80 9.96 5.60 13.54 14.78 MSCI Emerging Markets IMI with net dividends reinvested -11.51 -27.40 -53.78 -5.21 7.46 8.95 2.50 9.94 9.81 MSCI World Index with net dividends -18.03 -21.67 -40.44 -7.73 -0.10 -0.26 4.93 5.28 6.04 MSCI EAFE Index with net dividends -19.05 -19.93 -43.25 -7.15 1.90 1.03 3.75 3.35 5.27 S&P 500 Index withincome reinvested -18.18 -21.95 -36.99 -8.36 -2.19 -1.38 6.44 8.38 7.33 Figures shown above are past results and do not predict future results. Current results may be lower or higher than those shown. Share prices and returns will vary, so you may lose money. Investing for short periods makes loses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity. For more current information and month-end results, call 800-421-0180, extension 96245. Results are in US$. Periods greater than one year are annualized. Gross of operating expenses reflect the investment results of the Emerging Markets Growth Fund after adding back fund operating expenses, such as custodial and investment management fees. Net of operating expenses total return percentages are calculated from net asset value assuming all distributions are reinvested. MSCI Emerging Markets IMI reflects S&P/IFC Global Composite Index with grossdividends reinvested from inception through 12/31/87, MSCIEmerging Markets Index withgross dividends reinvested through 12/31/00,MSCI Emerging Markets Index with net dividends reinvested through 11/30/07, and MSCI Emerging Markets Investable MarketIndex with net dividends reinvested thereafter. MSCI World Index with net dividends for U.S. pension plans, charitable trusts, and educational institutions (calculated by Capital International S.A.) MSCI EAFE Index with net dividends for U.S. pension plans, charitable trusts, and educational institutions (calculated by Capital International S.A.) All indices are unmanaged. Diversification by sector and industry Emerging Markets Growth Fund % Total portfolio % Total portfolio % Index1 % Total portfolio % Total portfolio % Index1 31 Dec 07 28 Feb 09 28 Feb09 31 Dec 07 28 Feb 09 28 Feb 09 ENERGY 11.1 13.9 14.0 HEALTH CARE 1.3 0.8 3.4 ENERGY EQUIPMENT & SERVICES 0.6 0.2 0.0 HEALTH CARE EQUIPMENT & SUPPLIES 0.0 0.0 0.1 OIL GAS & CONSUMABLE FUELS 10.5 13.7 14.0 HEALTH CARE PROVIDERS & SERVICES 0.5 0.7 0.2 MATERIALS 16.0 13.0 13.3 PHARMACEUTICALS 0.8 0.1 3.1 CHEMICALS 2.6 1.1 2.5 FINANCIALS 11.4 9.3 20.7 CONSTRUCTION MATERIALS 3.5 2.8 1.3 COMMERCIAL BANKS 6.7 5.2 12.6 CONTAINERS & PACKAGING 0.0 0.0 0.1 THRIFTS & MORTGAGE FINANCE 0.6 0.5 0.3 METALS & MINING 9.3 8.6 9.0 DIVERSIFIED FINANCIAL SERVICES 0.5 0.4 1.7 PAPER & FOREST PRODUCTS 0.6 0.5 0.4 CONSUMER FINANCE 0.0 0.0 0.1 INDUSTRIALS 11.3 7.0 8.5 CAPITAL MARKETS 0.1 0.0 0.8 AEROSPACE & DEFENSE 0.6 0.1 0.2 INSURANCE 0.7 0.4 2.8 BUILDING PRODUCTS 0.0 0.0 0.2 REAL ESTATE INVESTMENT TRUSTS (REITS) 0.1 0.1 0.3 CONSTRUCTION & ENGINEERING 6.6 2.7 1.9 REAL ESTATE MANAGEMENT & DEVELOPMENT 2.7 2.7 2.1 ELECTRICAL EQUIPMENT 1.7 1.4 0.8 INDUSTRIAL CONGLOMERATES 1.0 0.6 1.9 INFORMATION TECHNOLOGY 11.4 12.6 12.4 MACHINERY 0.2 0.5 1.1 INTERNET SOFTWARE & SERVICES 0.4 2.4 0.6 TRADING COMPANIES & DISTRIBUTORS 0.0 0.1 0.3 IT SERVICES 0.4 0.4 1.1 COMMERCIAL SERVICES & SUPPLIES 0.0 0.0 0.2 SOFTWARE 0.0 0.3 0.5 AIR FREIGHT & LOGISTICS 0.1 0.0 0.1 COMMUNICATIONS EQUIPMENT 0.2 0.0 0.3 AIRLINES 0.2 0.1 0.3 COMPUTERS & PERIPHERALS 1.4 0.8 1.9 MARINE 0.1 0.0 0.6 ELECTRONIC EQUIPT, INSTR. & COMPONENTS 3.6 2.6 2.3 ROAD & RAIL 0.0 0.3 0.2 SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT 5.4 6.1 5.7 TRANSPORTATION INFRASTRUCTURE 0.8 1.2 0.7 TELECOMMUNICATION SERVICES 12.5 14.8 11.6 CONSUMER DISCRETIONARY 9.1 6.9 5.9 DIVERSIFIED TELECOMMUNICATION SERVICES 2.9 6.2 4.3 AUTO COMPONENTS 0.8 0.3 0.5 WIRELESS TELECOMMUNICATION SERVICES 9.6 8.6 7.3 AUTOMOBILES 0.5 0.5 0.9 UTILITIES 1.9 4.1 4.1 HOUSEHOLD DURABLES 0.0 0.7 0.8 ELECTRIC UTILITIES 1.4 3.2 2.1 LEISURE EQUIPMENT & PRODUCTS 0.2 0.2 0.1 GAS UTILITIES 0.0 0.0 0.4 TEXTILES, APPAREL, & LUXURY GOODS 0.8 0.5 0.4 MULTI UTILITIES 0.0 0.0 0.1 HOTELS, RESTAURANTS & LEISURE 1.2 1.5 0.6 WATER UTILITIES 0.2 0.2 0.3 DIVERSIFIED CONSUMER SERVICES 0.3 0.7 0.1 INDEPENDENT POWER PROD & ENERGY TRADERS 0.3 0.7 1.2 MEDIA 1.6 1.0 1.1 OTHER 1.2 1.5 0.0 DISTRIBUTORS 0.3 0.2 0.2 EMERGING MARKET FUNDS/PARTNERSHIPS 1.2 1.5 0.0 INTERNET & CATALOG RETAIL 0.8 0.0 0.1 MULTILINE RETAIL 0.7 0.7 0.5 Total equity 93.9 89.8 100.0 SPECIALTY RETAIL 1.9 0.6 0.6 Total fixed income 0.4 3.0 CONSUMER STAPLES 6.7 5.9 6.1 Total cash and equivalents 5.7 7.2 FOOD & STAPLES RETAILING 1.1 1.1 1.3 Total assets 100.0 100.0 BEVERAGES 2.2 0.8 1.1 FOOD PRODUCTS 2.9 2.2 2.1 TOBACCO 0.2 0.5 0.8 HOUSEHOLD PRODUCTS 0.3 1.3 0.5 PERSONAL PRODUCTS 0.0 0.0 0.3 1MSCI Emerging Markets Investable Market Index This information supplements or enhances required or recommended disclosure and presentation provisions of the GIPS®standards, which if not included herein, are available upon request. Notable purchases and sales Emerging Markets Growth Fund 21 December 2007 - 30 November 2008 Purchases Sales Security name Amount($) New Security Name Amount ($) Eliminated Gazprom 217,657,494 Hon Hai Precision Industry 353,520,522 China Shenhua Energy 195,630,123 Evraz 146,787,234 Vale do Rio Doce 165,727,677 IOI 134,754,441 Reliance Industries 146,662,419 OCI 122,771,011 Bank of China 145,766,054 ■ Eurasian Natural Resources 121,843,673 SINOPEC 124,666,244 ■ Standard Bank Group 108,777,243 ■ Nine Dragons Paper Industries 113,777,590 Gold Fields 104,360,130 ■ LG Electronics 107,186,419 ■ Sinofert Holdings 98,442,119 DLF Ltd. 105,157,588 Orascom Telecom 98,326,640 Sibirskiy Cement Holding Co. 102,626,358 ■ GOME Electrical Appliances Holding 97,310,147 China High Speed Transmission Equipment 87,934,034 Novolipetsk Steel 83,743,184 NHN 87,587,253 KazMunaiGas Exploration Production 82,465,017 HarmonyGold Mining 86,085,294 AU Optronics 67,057,122 Bharti Airtel 77,391,683 Ferrexpo 66,911,421 Turk Telekom 70,229,392 ■ Taiwan Semiconductor Manufacturing 66,571,311 Industrial and Commercial Bank of China 69,391,440 B2W - Cia. Global do Varejo 65,665,401 New World Resources 65,638,799 ■ Magnitogorsk Iron andSteel 65,357,736 WeichaiPower 63,569,297 ■ Straits Asia Resources 65,080,411 Focus Media Holding 63,032,367 ■ Samsung Engineering 64,666,723 China Railway Construction 59,236,297 ■ Cathay Financial Holding 61,224,736 ■ Reflects largestpurchases and sales of commmon stock.Excludes depository receipts, fixed income, and other non-equity securities. This information supplements or enhances required or recommended disclosure and presentation provisions of the GIPS®standards, which if not included herein, are available upon request. GIPS is a trademark owned byCFA Institute. Profile December 31, 2008 Emerging Markets Growth Fund Capital International takes an expansive view of the emerging markets, investing across countries, sectors and the market capitalization spectrum. We treat benchmarks asreference points but invest in a much wider opportunity set that encompasses the entire investable universe. The diversity afforded by our multiple portfolio manager system combined with independent, on-the-ground research underpins all of our investments. As emerging markets become more globally integrated, managers and analysts also benefit from the insights of developed-equity, fixed-income and private equity investment professionals at Capital International as they seek to achieve long-term growth of capital and income. Objective Strategycharacteristics Provide long-term growth of capital by investing in companies across the developing world. Invest in: ■ Emerging markets equities Asset in strategy: $7.5 billion Portfolio managment team Strategy inception date:1986 Team averages 27 yearsof investment experience Minimum account size:$0.1 million (qualified purchases only) ■ Christopher Choe ■ Victor Kohn ■ Lisa Thompson Benchmark:MSCI Emerging Markets IMI ■ David Fisher ■ Luis Oliveira ■Shaw Wagener Researchportfolio (18 analysts) Investment process A core belief in independent research, a long-term focus and the multiple perspectives inherent to Capital International's multiple portfolio manager system define our investment process. Four global managers, two regional managersand 18 investment analysts contribute to high level of portfolio diversification. As active managers, we have found value throughout the developing world as markets have evolved, but our approach has remained the same since the inception of our strategy more than 20 years ago. Independent, first-hand research is fundamental aspect of our process. Most anlaysts at Capital International have made research their careers, establishing long-standing relationships with key corporate managers and policymakers over the course of several business and market cycles. We thoroughly analyze the prospects of each company regardless of its market index weighting, gathering information from on-site visits in order to determine each company's business prospects, management and competitive position within a local and global context. Weaim to fully understand the social, economic, cultural and political factors that contribute to the long-term outlook for each company as well as the markets and industries within which they operate. Investments in commodities, energy and technology companies, for instance, may be based on research by several dedicated emerging markets analysts, combined with extensive discussion among a developed-market analyst, a fixed-income or macroeconomic analyst, and several managers, all looking at similar data points from different angles and perspectives. These exchanges also help identify the best ways to invest in longer term trends such as infrastructure development, urban growth and growing consumer demand in emerging markets. We have comprehensive framework for managing risk. Our fundamental research process and multiple manager approach help diversify risk, while Capital International's independent portfolio control and compliance teams monitor compliance with client guidelines and market regulations. Emerging markets equity at Capital The Capital organization's first emerging markets equity fund was launched in 1986, more than one year prior to the inception of the MSCI Emerging Markets Index. We continue to have one of the largest dedicated emerging markets research efforts in the investment management business. Our emerging markets team is an integral part of Capital International's broader global investment group, closely ingteracting with the developed-market equity, debt and private equity research teams and benefiting from a cross-pollination of investment ideas as markets and economies become more globalized. Investment Results 4Q08 1 year 3 years 5 years 10 years 15 years Emerging MarketsGrowth Fund1 - gross2 -25.13% -49.11% -0.81% 10.57% 10.73% 6.39 - net3 -25.27 -49.49 -1.50 9.80 9.96 5.60 MSCI Emerging Markets IMI4 -27.40 -53.78 -5.21 7.46 8.95 2.50 Portfolio composition Risk characteristics (based on monthly returns) Portfolio5 Index4 Country exposure Standard deviation Information ratio Tracking error 3yrs 5 yrs 3 yrs 5 yrs 3yrs 5 yrs Latin America 21.2% 19.9% Southeast Asia 16.1 13.8 Emerging MarketsGrowth Fund1 26.05% 22.73% 0.90 0.71 4.88% 4.38% Far EastAsia 34.6 43.2 MSCI Emerging Markets IMI4 28.90 25.16 Europe/Middle East/Africa 14.8 23.1 Sector Exposure Outlook and strategy Energy 13.9% 13.1% ■ Although most developed economies are in recession, many emerging markets economies Materials 11.9 12.7 continue to grow and appear better equipped to withstand financial unheaval than in prior Industrials 7.2 8.9 crises. Foreign exchange reserves are higher, external debt is lower and policymakers have Consumer discretionary 7.3 6.0 generally been more responsive.Although we expect economic growth and corporate earnings Consumer staples 6.2 6.3 to decelerate, we believe that domestic demand will prove resilient in the longer term. Health care 0.8 3.1 Financials 9.6 22.5 Information technology 12.0 11.2 ■We have continued to reduce risk in the short term, holding fewer investments in the more Telecom Services 16.4 12.3 cyclical sectors and emphasizing cash-generative companies. Emerging markets areoffering Utilities 3.7 3.9 substantial value on a company-by-company basis, though we also expect it will take some time before markets recover and investor confidence returns. Given these factors, we are exercising restraint and patience, and evaluating which companies will most likely emerge as % the winners. We remain cautious about commodities on the whole, favoring certain coal, iron Turnover (one year) 64.81 ore, cement and gold companies. We are reducing some investments in technology based on concerns about slowing demand, while increasing investments in the telecommunications area, particularly fixed-line providers that have strong cash flow generation and offer attractive dividend yields. Figures shown above are past results and do not predict future results. Current results may be lower or higher than those shown. Share prices and returns will vary, so you may lose money. Investing for short periods make losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity. For more current information and month-end results, call (800) 421-0180, extension 96245. Preliminary. Results are in US$. Periods greater than on year are annualized. Results reflect the reinvestment of dividends, interest and other earnings. 1Emerging Markets GrowthFund (EMGF). The Fund operated as a closed-end fund until 7/1/99. This exhibit must be accompanied or preceded by a current prospectus for the Fund. 2Gross of operating expenses. This reflects the investment results of EMGF after adding back fund operating expenses, such as custodial and investment management fees. 3Net of operating expenses. Total return percentages are calculated from net asset value assuming all distributions are reinvested. 4MSCI Emerging Markets Index with gross dividends reinvested from inception through 12/31/00, MSCI Emerging Markets Index with net dividends reinvested through 11/30/07, and MSCI Emerging Markets Investable Market Index with net dividends reinvested thereafter. All indices are unmanaged. 5Includes 3.2% in companies with substantial business assets in emerging markets but that are domiciled in developed markets, and 0.6% in CII's private equity funds. Capital International uses a multiple portfolio manager system that divides portfolios into multiple segments. In this system, differences of opinion are common, and the opinions expressed by an individual do not necessarily reflect the consensus of the team. The statements expressed herein are informed opinions, are as of the date noted, and are subject to change at any time based on market or other conditions. This publication is intended merely to highlight issues and is not intended to be comprehensive or to provided advice. This information supplements or enhances required or recommended disclosure and presentation provisions of the GIPS standards, which if not included herein, are available upon request. GIPS® is a trademark owned by CFA Institute. [logo - Capital InternationalSM] Emerging Markets Growth FundSM Seeks long-term growth of capital by investing in companies operating in developing countries around the world Semi-annual report for the six months ended December 31, 2008 Dear shareholders: Ending a multiyear bull run, emerging markets equities fell sharply in the final six months of 2008 as the global financial crisis deepened, weakening economies worldwide. The sell-off was broad, with all markets and sectors declining. Commodities tumbled and crude oil futures fell nearly $100 a barrel from their July peak, taking energy and materials stocks down with them. For the six-month period ended December 31, 2008, the net asset value of the Emerging Markets Growth Fund declined 43.8%, with distributions reinvested, compared to a 47.0% decline for its benchmark.* Emerging markets currencies also depreciated against the U.S. dollar, further amplifying stock market losses in dollar terms. Only the Chinese renminbi rose against the dollar, while currencies of countries with substantial deficits or economies heavily dependent on commodities tumbled. The Brazilian real fell 31%, while the Turkish lira, the Mexican peso, Russian ruble and several Eastern European currencies fell more than 20%. Market review Emerging markets stocks sagged early in the period, with the MSCI Emerging Markets Investable Market Index (IMI) falling 4% in July and 8% in August. Declines accelerated following the collapse of U.S. investment bank Lehman Brothers and the effective nationalization of U.S. mortgage agencies Fannie Mae and Freddie Mac. With several of the world’s major banks reporting large losses and the fate of numerous financial institutions hanging in the balance, stock and credit markets tumbled, interbank lending seized up and global trade financing ground to a near halt between mid-September and mid-November. In this environment, investors unloaded riskier financial assets and retreated to the safety of government bonds. The emerging markets index declined nearly 18% in September, 28% in October and 7% in November. [Begin Sidebar] EMGF total returns vs. MSCI Emerging Markets Index (stacked)* for periods ended 12/31/08 (with distributions reinvested) Emerging MSCI Markets Emerging Growth Fund Markets (EMGF) Annualized Index* Annualized 6 months –43.8 % — –47.0 % — 12 months –49.5 — –53.8 — 3 years –4.4 –1.5 % –14.8 –5.2 % 5 years 59.6 9.8 43.3 7.5 10 years 158.3 10.0 135.6 8.9 Lifetime 2,397.4 15.3 850.6 † 10.5 † (since 5/30/86) [End Sidebar] *Returns for the MSCI Emerging Markets Index (stacked) were calculated using the MSCI Emerging Markets Index with gross dividends from December 31, 1987 to December 31, 2000, and with net dividends from January 1, 2001 to November 30, 2007, and using the MSCI Emerging Markets Investable Market Index (IMI) with net dividends thereafter. The indices are unmanaged and do not reflect the effect of sales charges, commissions or expenses. † The MSCI Emerging Markets Index did not start until December 31, 1987. As a result, the IFC Global Composite Index was used in lieu of the MSCI Emerging Markets Index from May 30, 1986 to December 31, 1987. [Begin Sidebar] Percentage changes for markets and sectors are based on the MSCI EM IMI, with net dividends reinvested, and are for the six months ended December 31, 2008, unless otherwise noted. All returns and stock prices are reflected in U.S. dollars, unless otherwise noted. Fund results shown in this report are for past periods and are not predictive of results for future periods. The results shown are before taxes on fund distributions and sale of fund shares. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity. For current information and month-end results, please call 800/421-0180, ext. 96245. Investing outside the United States, especially in developing markets, may be subject to additional risks, such as currency and price fluctuations, political instability, differing securities regulations and periods of illiquidity, which are detailed in the fund’s prospectus. [End Sidebar] Policymakers worldwide reacted swiftly to stem the crisis. Central banks in the U.S., U.K., Europe and Asia lowered interest rates in October and followed with additional cuts in the last two months of 2008. As a result, official interest rates were cut to nearly 0% in the U.S. and Japan, while in the U.K. and Europe they hovered around 2%. Governments also announced a series of fiscal stimulus measures and took steps to recapitalize the banking system through direct takeovers, guaranteed loans, the purchasing of impaired assets and other means. Central banks, including those in China, India and Turkey, which had tightened monetary policy in response to soaring inflation and commodity prices in early 2008, reversed course in the latter half of the year, slashing interest rates amid rapidly deteriorating credit conditions. China also announced a $586 billion economic stimulus program, while the U.S. Federal Reserve established swap facilities totaling $90 billion for Brazil, Mexico and South Korea. The International Monetary Fund (IMF) offered emergency loans to those countries most hurt by the credit crisis, including Ukraine, Hungary and Pakistan. The massive scope of policy action calmed investors to an extent. As a result, many world markets rose from mid-November through the year’s end, with the MSCI Emerging Markets IMI climbing 8% in December. Energy and materials stocks fared the worst. Oil slid from a peak of more than $145 a barrel in July to less than $50 a barrel in the final weeks of the year. Steel demand also sank, with global producers such as ArcelorMittal announcing plans to reduce production. Automakers around the world cut their output, minimizing the need for a host of base metals and raw materials. Overall, the energy and materials sectors fell 61% and 59%, respectively, lagging the broader market by a wide margin. Shares of some of the largest energy companies — Gazprom, LUKOIL, Rosneft, Petrobras, and Tenaris — fell between 60% and 75%, while Chinese producers China National Offshore Oil Corporation (CNOOC) and Petrochina, and Indian petrochemicals giant Reliance Industries lost anywhere from a third to nearly half their value. Shares of gold mining companies fared better than other commodity-related stocks as gold prices ended the six-month period relatively flat. [Begin Sidebar] 10 largest equity holdings Percent of price Percent of change for the net assets as six months of 12/31/08 ended 12/31/08* América Móvil 3.7 % –41.3 % Samsung Electronics 3.1 –40.0 China Shenhua Energy 2.8 –45.5 Taiwan Semiconductor 2.3 –35.0 Harmony Gold Mining 2.2 –11.1 Petróleo Brasileiro SA – Petrobras 2.1 –65.0 Reliance Industries 1.9 –47.7 Cia. Vale do Rio Doce 1.7 –64.3 AngloGold Ashanti 1.5 –18.9 Bharti Airtel 1.4 –11.8 Total 22.7 % *The percent change is reflected in U.S. dollars. The actual gain or loss on the total position in the fund may differ from the percentage shown. [End Sidebar] Cyclical market sectors such as industrials and information technology also suffered sharp declines, while defensive areas, including health care, telecommunication services and utilities, fared somewhat better. Markets with heavy concentrations of energy and materials stocks, such as Russia and Brazil, were hit hardest. The MSCI Russia IMI dropped 74%. In addition to worries about the economy’s heavy dependence on oil, Russia’s political and financial uncertainties weighed considerably on its market, with the country’s invasion of Georgia in August dealing a blow to investor sentiment. The market’s two main bourses closed for several days in September as investors had difficulty meeting margin calls. The government subsequently exhausted about a quarter of the country’s vast reserves in an effort to help corporations meet foreign debt obligations and shore up the ruble. [Begin Sidebar] Where the fund’s assets were invested Percent of net assets MSCI EM IMI1 Value of holdings 12/31/08 12/31/07 6/30/08 12/31/08 6/30/08 12/31/08 (000) Asia-Pacific China 9.7 % 11.0 % 19.2 % 13.7 % 17.5 % $ 1,451,605 Hong Kong 1.2 .8 1.0 — — 74,631 India 7.1 5.4 7.8 6.2 7.0 586,119 Indonesia 2.7 3.1 2.3 1.8 1.5 175,352 Malaysia 4.7 3.2 2.7 2.5 3.2 207,607 Philippines 1.3 .9 1.0 .4 .5 77,952 Singapore 1.3 .8 1.1 — — 83,753 South Korea 9.2 8.8 7.3 13.1 13.8 550,317 Sri Lanka .2 .1 .1 — — 7,951 Taiwan 9.7 8.3 7.0 11.3 11.9 524,449 Thailand 1.7 2.0 2.0 1.4 1.5 150,759 Vietnam .1 .1 .1 — — 7,987 48.9 44.5 51.6 50.4 56.9 3,898,482 Latin America Argentina .4 1.0 .4 .7 .2 27,847 Brazil 7.2 8.0 11.1 16.6 12.2 837,198 Chile .4 1.1 1.8 1.2 1.4 132,447 Colombia .4 .3 .3 .4 .6 20,612 Dominican Republic — 396 Mexico 5.9 7.8 7.9 4.6 4.9 598,738 Peru — .1 .1 .7 .6 10,149 Venezuela — 552 14.3 18.3 21.6 24.2 19.9 1,627,939 Eastern Europe and Middle East Croatia .1 .1 .1 — — 9,950 Czech Republic — .1 .3 .8 .8 23,556 Hungary — — .2 .7 .6 18,292 Israel 1.8 1.7 1.6 2.5 3.3 118,657 Kazakhstan .4 — Oman .3 .3 .2 — — 13,774 Pakistan .1 .1 — .2 .1 3,761 Poland .5 .8 .7 1.7 1.7 49,457 Russia 11.7 13.2 4.0 10.0 5.1 300,653 Turkey 1.7 1.2 1.1 1.4 1.5 79,559 United Arab Emirates .1 .2 — 16.7 17.7 8.2 17.3 13.1 617,659 Africa Egypt 3.6 2.2 1.1 .8 .7 81,774 Morocco .1 .1 .1 .4 .6 11,117 South Africa 6.0 7.0 6.6 6.8 8.8 498,910 Zambia — 2,483 9.7 9.3 7.8 8.0 10.1 594,284 Other markets2 Canada .5 .5 .2 12,993 Germany .2 .1 — — Italy — — .1 6,070 Netherlands .1 .8 .2 13,897 United Kingdom 1.1 1.9 .3 20,257 United States of America .8 .5 .6 42,644 2.7 3.8 1.4 95,861 Multinational .6 .6 .9 64,550 Other3 1.4 1.0 1.5 114,098 Cash & equivalents less liabilities 5.7 4.8 7.0 527,727 Total net assets 100.0 % 100.0 % 100.0 % $ 7,540,600 1 The MSCI Emerging Markets Investable Market Index also includes Jordan (0.1% at 6/30/08). A dash indicates that the market is not included in the index. Source: MSCI. 2 Includes investments in companies incorporated in the region that have significant operations in emerging markets. 3 Includes stocks in initial period of acquisition. [End Sidebar] Brazilian shares tumbled 61%, dragged down by sharp losses from iron ore producer Vale do Rio Doce and several large banks, including Banco Bradesco, Banco Itaù and Unibanco.
